Citation Nr: 9901980	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  94-30 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas

THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for bilateral toenail 
disability, postoperative status.

3.  Entitlement to service connection for residuals of dental 
trauma involving teeth numbers 9 and 10 for purposes of 
entitlement to Class II(a) outpatient dental treatment by VA.  

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for carpal tunnel 
syndrome. 

6.  Entitlement to service connection for generalized 
arthritis.

7.  Entitlement to an increased (compensable) rating for left 
elbow disability.

8.  Entitlement to service connection for epididymitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran retired from service in August 1993, after having 
served on active duty for a period in excess of 20 years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1993 rating decision of the VA Medical 
and Regional Office Center (M&ROC) in Wichita, Kansas.

The appeal was received and docketed at the Board in 1994.  

The first seven issues listed on the title page will be 
addressed in the decision below.  The final issue listed on 
the title page will be addressed in a remand appearing at the 
end of the decision.  


CONTENTIONS OF APPELLANT ON APPEAL

Regarding his claim for service connection for low back 
disability, the veteran asserts that he presently has chronic 
disablement, including arthritis, referable to his low back 
due to service-incurred traumas to include his involvement in 
a motor vehicle accident in the early 1960s.  

Concerning his claim for service connection for bilateral 
toenail disability, postoperative status, he indicates that 
he underwent excision involving the toenail of each great toe 
in service and that he has further required toenail excision 
subsequent to service.

With respect to his claim for service connection for 
residuals of dental trauma involving teeth numbers 9 and 10 
for purposes of entitlement to Class II(a) outpatient dental 
treatment by VA, he contends, in substance, that he sustained 
trauma to teeth numbers 9 and 10 while participating in an 
athletic event in service in 1961, and that at least one 
of the teeth had to be extracted.  

Concerning his claim for service connection for hearing loss, 
he contends, in essence, that he presently has hearing loss 
involving each ear which is, in each instance, of service 
origin.

Regarding his claim for service connection for carpal tunnel 
syndrome, he avers, in substance, that he presently has 
carpal tunnel syndrome involving each wrist due to service.  

With respect to his claim for service connection for 
generalized arthritis, he alludes to experiencing pain 
involving multiple joints, especially in his lower 
extremities, and indicates that he was at least suspected of 
having systemic arthritis involving joints including his 
right ankle in service.  

Concerning his claim for an increased rating for left elbow 
disability, he asserts that he experiences a loss of 
feeling in the musculature of his left elbow.  He avers, 
in essence, that such disability is more severely disabling 
than currently evaluated.




DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports service 
connection for low back disability, bilateral toenail 
disability, postoperative status, as well as residuals of 
dental trauma involving teeth numbers 9 and 10 for purposes 
of entitlement to Class II(a) outpatient dental treatment by 
VA; that the veteran has not submitted evidence of well 
grounded claims for service connection for, in each instance, 
hearing loss, carpal tunnel syndrome, and generalized 
arthritis; and that the evidence supports an increased rating 
for left elbow disability.


FINDINGS OF FACT

1.  Chronic lumbosacral strain and low back arthritis were 
first shown during peacetime service.  

2.  Surgical excision of the toenail involving each great toe 
was accomplished during peacetime service. 

3.  Chronic damage to teeth numbers 9 and 10 was caused by 
trauma sustained in service.  

4.  The claims for service connection for hearing loss, 
carpal tunnel syndrome and generalized arthritis are, in each 
instance, not plausible.

5.  Current manifestations of the veterans service-connected 
left elbow disability include numbness involving the left 
little finger, productive of mild incomplete paralysis within 
the distribution of the ulnar nerve; moderate incomplete 
paralysis involving the left (minor) upper extremity is not 
shown. 

CONCLUSIONS OF LAW

1.  Chronic lumbosacral strain and low back arthritis were, 
in each instance, incurred in service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991). 

2.  Bilateral toenail disability, postoperative status, was 
incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 1991).  

3.  A chronic dental condition due to trauma, involving teeth 
numbers 9 and 10, was incurred in service.  38 U.S.C.A. §§ 
1131, 1712, 5107 (West 1991); 38 C.F.R. § 17.123(c) (1998).   

4.  The claims for service connection for hearing loss, 
carpal tunnel syndrome and generalized arthritis are, in each 
instance, not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

5.  The criteria for a 10 percent rating for left elbow 
disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 8616 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the first, second, third and seventh 
issues listed on the title page are, in each instance, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that these claims are plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for residuals, left cubital 
tunnel transposition (left elbow disability), for which 
the M&ROC has assigned a noncompensable rating under the 
provisions of Diagnostic Code 8616 of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1998), and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veterans service-
connected left elbow disability.  The Board has found nothing 
in the historical record which would lead it to conclude that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to such disability.  


I.  Low Back Disability

Under the law, service connection may be granted for 
disability incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131.  

Regarding his claim for service connection for low back 
disability, the veteran asserts that he presently has chronic 
disablement, including arthritis, referable to his low back 
due to service-incurred traumas to include his involvement in 
a motor vehicle accident in the early 1960s.  In this 
regard, service medical records reflect that the veteran 
injured his back in a motor vehicle accident in service in 
November 1963.  Thereafter, the veteran was assessed as 
having low back strain on several occasions in service and, 
when examined by VA subsequent to service in March 1996, the 
pertinent diagnosis was chronic lumbosacral strain.  Given 
such diagnosis, and inasmuch as a service medical entry dated 
in December 1969 reflects an assessment implicating 
chronic low back injury due to the 1963 inservice motor 
vehicle accident, the Board is of the opinion that service 
connection for chronic lumbosacral strain is warranted.  In 
addition, the findings on pertinent X-ray examination 
afforded the veteran in service in May 1987 included mild 
arthritis involving the lumbar spine.  Therefore, the Board 
concludes that service connection for low back arthritis, as 
well as for chronic lumbosacral strain, is in order.  
Accordingly, service connection for the same is granted.  
38 U.S.C.A. §§ 1131, 5107.  


II.  Bilateral Toenail Disability, Postoperative Status

Concerning his claim for service connection for bilateral 
toenail disability, postoperative status, the veteran 
indicates that he underwent excision involving the toenail of 
each great toe in service and that he has further required 
toenail excision subsequent to service.  In this regard, 
service medical evidence dated in December 1989 reflects that 
the veteran was at that time assessed as having ingrown 
toenail involving the great toe of each foot.  Surgical 
repair on the left was accomplished in December 1989, while 
excision and removal involving the toenail of the right great 
toe was performed in January 1991.  Subsequent to service, 
the veteran is shown to have undergone repeat excision 
involving the toenail of the right great toe in December 
1996.  Given the foregoing, then, and inasmuch as ingrown 
toenail involving each great toe (as well as the initial 
related surgeries) was first shown (and accomplished) in 
service, the Board is of the view that service connection for 
bilateral toenail disability, postoperative status, is in 
order.  Such benefit is, therefore, granted.  38 U.S.C.A. 
§§ 1131, 5107.


III.  Dental Trauma

Under the law, as noted above, service connection may be 
granted for disability incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  In addition, those having a service-
connected noncompensable dental condition resulting from, in 
the context of this issue, service trauma, may be authorized 
any treatment indicated as reasonably necessary for the 
correction of such condition.  This is known as Class 
II(a) VA dental benefits.  38 U.S.C.A. § 1712; 38 C.F.R. 
§ 17.161(c).  

With respect to his claim for service connection for 
residuals of dental trauma involving teeth numbers 9 and 10 
for purposes of entitlement to Class II(a) outpatient dental 
treatment by VA, the veteran contends, in substance, that he 
sustained trauma to teeth numbers 9 and 10 while 
participating in an athletic event in service in 1961, 
and that at least one of the teeth had to be extracted.  In 
this regard, service medical (as well as dental) evidence is 
negative for any reference to the athletics event-occasioned 
trauma to which the veteran alludes.  Nevertheless, service 
dental records reflect that teeth numbers 9 and 10 were 
extracted in May 1961.  Inasmuch as service dental records 
give no indication that the extractions were occasioned by 
any consideration other than trauma, and since the 
extractions occurred in the precise year (i.e., 1961) in 
which the veteran alleges he sustained the related trauma, 
the Board is persuaded, with favorable resolution of 
reasonable doubt, that chronic damage to teeth numbers 9 and 
10 resulted from trauma sustained in service.  Accordingly, 
service connection for teeth numbers 9 and 10 is granted, 
warranting entitlement to related Class II(a) outpatient 
dental treatment by VA.  38 U.S.C.A. §§ 1131, 1712, 5107; 
38 C.F.R. § 17.161(c).  

IV.  Hearing Loss

V.  Carpal Tunnel Syndrome

VI.  Generalized Arthritis

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
included in issues IV through VI is whether he has presented, 
with respect to each disability, evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claims for service 
connection for the disabilities included in issues IV through 
VI are, in any instance, well grounded.

Concerning his claim for service connection for hearing loss, 
the veteran contends, in essence, that he presently has 
hearing loss involving each ear which is, in each instance, 
of service origin.  However, the Board would respectfully 
point out that the record, to include a report pertaining to 
a VA audiogram administered the veteran in February 1996, 
reflects that the veteran does not have hearing loss in 
either ear for VA purposes, i.e., in accordance with the 
provisions of 38 C.F.R. § 3.385 (1998).  Given such 
consideration, then, and in the absence of evidence 
demonstrating current pertinent disability, a plausible claim 
for service connection for hearing loss is not presented.  
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Accordingly, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

Regarding his claim for service connection for carpal tunnel 
syndrome, the veteran avers, in substance, that he presently 
has carpal tunnel syndrome involving each wrist due to 
service.  In this regard, a service medical report dated in 
June 1990 reflects that the veteran at that time complained 
of experiencing tingling involving fingers on each hand which 
he attributed to his participation in activities including 
typing.  However, while carpal tunnel syndrome was apparently 
suspected, such condition was not ascertained on 
electrodiagnostic studies performed in early 1993 and, in 
fact, when the veteran was seen in February 1993, it was 
specifically noted that there were [n]o clinical findings 
for carpal tunnel syndrome involving either wrist.  
Subsequent to service, when the veteran was examined by VA in 
February 1996, he was pertinently free of sensory deficit and 
bilateral carpal tunnel syndrome was assessed by history 
only.  Without evidence that the veteran presently has carpal 
tunnel syndrome involving either wrist, then, and since the 
clinical presence of any disability for which service 
connection is sought is a prerequisite consideration for such 
benefit, see Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), the Board is constrained to conclude that a plausible 
claim for service connection for carpal tunnel syndrome is 
not presented.  Therefore, such claim is not well grounded.  
38 U.S.C.A. § 5107(a).

With respect to his claim for service connection for 
generalized arthritis, the veteran alludes to experiencing 
pain involving multiple joints, especially in his lower 
extremities, and indicates that he was at least suspected of 
having systemic arthritis involving joints including his 
right ankle in service.  In this regard, in what is 
apparently the lone reference to arthritis of systemic 
derivation in the veterans service medical records, a report 
pertaining to his presentation in May 1991 in the aftermath 
of sustaining an injury to his right ankle refers to a recent 
X-ray of his right ankle performed by a private facility 
(Wichita.Radiology) which is said to have revealed 
degenerative joint disease (DJD).  However, the related 
X-ray report from the private facility is of record and the 
Board observes that it makes no reference to degenerative 
arthritis/joint disease, merely reflecting, rather, that the 
pertinent X-ray failed to reveal evidence of fracture[,] 
dislocation or other bony abnormality.  Given the foregoing 
with reference to the veterans right ankle joint, and 
without evidence demonstrating the presence of systemic 
(i.e., degenerative) arthritis involving any other joint 
either in service or during the first post service year 
(which latter showing would, if of record, permit an award of 
presumptive service connection for such pathology in 
accordance with the provisions of 38 U.S.C.A. §§ 1112, 1131 
(West 1991) and 38 C.F.R. §§ 3.307, 3.309 (1998)), the Board 
is constrained to conclude that a plausible claim for service 
connection for generalized arthritis is not presented.  
Consequently, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

In addition, although the Board has considered and disposed 
of the veteran's three foregoing claims for service 
connection on a ground different from that of the M&ROC, the 
veteran has not been prejudiced by the Board's decision.  
This is because, in assuming that these claims were well 
grounded, the M&ROC accorded the veteran greater 
consideration than each claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the M&ROC for consideration 
of the issue of whether any of these claims is well grounded 
would be pointless and, in light of the law cited above, 
would not result in a determination favorable to the veteran.  
VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

Finally, as pertinent to each of the three latter above-
addressed issues, the Board is of the opinion that its 
discussion above bearing on each issue is sufficient, as to 
each respective disability for which service connection is 
claimed, to inform the veteran of the elements necessary to 
complete his application for a claim for service connection 
relative to each corresponding disability.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).


VII.  Increased Rating, Left Elbow Disability

Pursuant to Diagnostic Code 8616, a 10 percent rating is 
warranted for neuritis manifested by mild incomplete 
paralysis within the distribution of the ulnar nerve; if such 
paralysis (relative to, in the context of this issue, the 
minor upper extremity) is moderate, a 20 percent rating is 
warranted.  

Concerning his claim for an increased rating for left elbow 
disability, the veteran asserts that he experiences a loss of 
feeling in the musculature of his left elbow.  He avers, 
in essence, that such disability is more severely disabling 
than currently evaluated.  In this regard, when the veteran, 
who is right-handed, was examined by VA in March 1996, his 
left wrist was free of tingling (i.e., Tinels sign was 
negative).  On forceful palmarflexion of the left hand, 
numbness involving the veterans left little finger was noted 
after about 5 to 10 seconds; no other symptom was noted.  
The pertinent examination diagnosis was transposition of the 
left ulnar nerve, postoperative status. 

In considering the veterans claim for an increased rating 
for his service-connected left elbow disability, the Board 
would emphasize that the lone indicia of any sensory deficit 
referable to the left upper extremity is numbness involving 
only the left little finger.  It is, moreover, significant 
that such deficit apparently obtains only on a delayed basis 
(i.e., only after at least 5 seconds of forceful flexing of 
the left hand).  At the same time, however, the Board is of 
the view that such deficit (of which the M&ROC apparently had 
no evidence when assigning the veterans pertinent 
noncompensable rating in December 1993), albeit barely, must 
be seen to be representative of mild pertinent incomplete 
paralysis in accordance with the above-stated provisions of 
Diagnostic Code 8616, warranting entitlement to a compensable 
(i.e., 10 percent) rating.  However, without ascertained 
sensory deficit involving the left wrist or remaining (i.e., 
other than the little finger) digits of the left hand, the 
Board is readily persuaded that the requisite moderate 
incomplete paralysis (within the distribution of the ulnar 
nerve) necessary for an award of a yet higher (i.e., greater 
than 10 percent) rating under Diagnostic Code 8616 is clearly 
not shown.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
Diagnostic Code 8616.


ORDER

Service connection for low back disability is granted.

Service connection for bilateral toenail disability, 
postoperative status, is granted

Class II(a) outpatient dental treatment by VA for teeth 
numbers 9 and 10 is granted.  

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for hearing loss, carpal 
tunnel syndrome and generalized arthritis is, in each 
instance, denied.

An increased rating for left elbow disability is granted, to 
the extent indicated, subject to controlling regulations 
governing the payment of monetary benefits.  


REMAND

Concerning his claim for service connection for epididymitis, 
the veteran asserts that he was seen for such condition on 
multiple occasions in service and that he presently has 
chronic epididymitis of service origin.  In this regard, 
service medical records reflect that the veteran was seen in 
service for epididymitis on a number of occasions, 
principally in 1991, and that he was assessed as having 
epididymitis of chronic derivation in October 1991.  To 
be sure, the Board observes that, in conjunction with his 
examination by VA in March 1996, the pertinent diagnosis was 
bilateral epididymitis, by history only.  However, inasmuch 
as the veteran is shown to have been assessed as having 
chronic epididymitis in service (during which, moreover, he 
was seen in response to epididymitis on multiple occasions), 
and since his examination by VA in March 1996 was apparently 
not performed by a specialist in urology, the Board is of the 
view that pertinent examination by VA, as specified in 
greater detail below, should be performed before his related 
claim for service connection is (if necessary) addressed on 
appeal.  Further development to facilitate the accomplishment 
of the same is, therefore, specified below. 

Accordingly, the case is REMANDED for the following:


1.  The M&ROC should arrange for the 
veteran to undergo a VA examination by 
specialist in urology.  After reviewing 
the record and undertaking any indicated 
diagnostic study(ies), the examiner 
should ascertain whether the veteran has 
chronic epididymitis.  If the veteran is 
not found to have such condition, the 
examiner need only state the same.  
However, if the veteran is found to have 
chronic epididymitis, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that such 
condition is related to genito-urinary 
problems for which he was seen in 
service.  As noted above, any special 
diagnostic studies deemed necessary 
should be performed; and the claims 
folder should be made available to the 
examiner for review prior to the 
examination.  The rationale for all 
opinions expressed should be fully 
explained.


2.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  


3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the M&ROC should 
readjudicate the final issue listed on 
the title page.  


4.  If the lone remaining benefit sought 
on appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	 Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
